Citation Nr: 0418383	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for left eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1959 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in January 2004.  
At that time the Board remanded the case for procedural 
purposes and to obtain additional clinical information
    
The issue of service connection for left eye blindness is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part. 



REMAND

As indicated previously, in January 2004 the Board remanded 
this case, and among the items requested was that the RO 
obtain additional clinical information.  The Board 
specifically requested a VA medical examination to ascertain 
the nature and etiology of the veteran's left eye blindness 
and whether the left eye blindness is related to the 
thrombophlebitis that the veteran received treatment for 
during service.  A review of the February 2004 VA medical 
examination report of arteries and veins shows that the 
report does not specify the relationship, if any, between the 
veteran's left eye blindness and the episode of 
thrombophlebitis noted during service, as requested in the 
January 2004 Board remand.  The lack of compliance with the 
Board remand is reported by the veteran's accredited 
representative in a June 2004 statement, wherein a request 
for another VA medical examination is made.  

Given the foregoing, the Board agrees that compliance with 
the January 2004 Board remand has not been accomplished. A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders. Stegall 
v. West, 11 Vet. App. 268 (1998). Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance. In this regard, the Board finds 
that this case is not ready for appellate review and must be 
remanded for further development.


In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003.  

2.  The veteran should be afforded a VA 
vascular examination.  The examiner is 
requested to specifically determine if it 
is as likely as not (a 50% or higher 
degree of probability) that the veteran's 
current left eye blindness is causally 
related to the episode of 
thrombophlebitis shown during the 
veteran's period of military service.  
Any appropriate tests or studies should 
be provided.  A detailed rationale for 
all opinions offered should be furnished.  
The claims folder should be made 
available to the examiner for use in the 
study of the case.    

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for left 
eye blindness is warranted. If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


